Citation Nr: 0028654	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-03 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to certain accrued benefits, including a clothing 
allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1944 to 
September 1948, April 1950 to April 1954, and July 1961 to 
January 1973; he died in June 1996 at age 70; the appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) October 1996 rating decision which granted the 
appellant's claim for accrued benefits based on the veteran's 
claims (filed prior to, and pending at, the time of his 
death) of entitlement to service connection for 
cerebrovascular accident, right upper extremity weakness 
secondary to cerebrovascular accident, right leg disability, 
and increased rating for the service-connected left leg 
disability (amputation below the knee).  

In November 1994, the veteran filed a claim for a "specially 
adapted housing grant" under 38 U.S.C.A. § 2101 (West 1991); 
his claim was denied by RO rating decision in April 1995, 
timely notice of disagreement was received in May 1995, and a 
statement of the case was issued in January 1996.  Timely 
substantive appeal was not filed by or on behalf of the 
veteran within one year after the April 24, 1995 notification 
of the denial of his claim, or within 60 days after the 
January 30, 1996 mailing of the statement of the case 
relative thereto.  See 38 C.F.R. § 20.302(b) (1999).  
Accordingly, the April 1995 RO rating decision became final 
during the veteran's lifetime, and his claim for specially 
adapted housing grant may not be considered to have been 
pending at the time of his death on June [redacted], 1996.  38 C.F.R. 
§§ 3.104, 3.160(c), (d) (1999).  Thus, the appellant's claim 
for certain accrued benefits does not include entitlement to 
specially adapted housing grant under 38 U.S.C.A. § 2101.  
See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998), 
cert. denied, 525 U.S. 834 (1998) (holding that an 
individual's entitlement to a veteran's accrued benefits is a 
derivative claim; if the veteran did not have a claim pending 
at the time of death, the surviving spouse has no claim upon 
which to derive his or her own application).  The Board also 
notes that, in Pappalardo v. Brown, 6 Vet. App. 63 (1993), 
the U.S. Court of Appeals for Veterans Claims determined 
that, as a matter of law, the one-time payment for assistance 
for specially adapted housing did not qualify as a "periodic 
monetary benefit" for the purposes of 38 U.S.C.A. § 5121, and 
was therefore not payable as an accrued benefit.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1996 at age 70; the 
immediate cause of death was acute cerebrovascular accident 
and cerebral artery thrombosis; other significant conditions 
contributing to death but not resulting in the underlying 
cause of death were cerebrovascular accident and insulin-
dependent diabetes mellitus.

2.  At the time of his death, service connection was in 
effect for diabetes mellitus (rated 100 percent disabling), 
bilateral pes cavus (rated 30 percent), osteomyelitis (rated 
noncompensable), aortic stenosis with hypertension (rated 10 
percent), bilateral hearing loss (rated noncompensable), 
impotency (rated noncompensable), and left leg below the knee 
amputation (rated 40 percent); a combined rating of 100 
percent was in effect since May 8, 1989.

3.  Prior to his death, the veteran filed claims of service 
connection for cerebrovascular accident, right hand 
disability due to cerebrovascular accident, and right leg 
disability, and increased rating for the service-connected 
left leg disability.

4.  No claim for additional periodic monetary VA benefits was 
pending at the time of the veteran's death on 
June [redacted], 1996.

5.  By October 1996 RO rating decision (issued after the 
veteran's death for the purpose of payment of accrued 
benefits), service connection was established for 
cerebrovascular accident, right (major) upper extremity 
disability due to cerebrovascular accident, and right leg 
disability (above the knee amputation); the rating of the 
service-connected left leg disability (below the knee 
amputation) was increased from 40 to 100 percent (based on 
evidence of bilateral leg amputation).

6.  After the veteran's death, the appellant filed a claim 
for clothing allowance based on the veteran's entitlement 
during the last 3 years of his life.


CONCLUSION OF LAW

There is no legal entitlement to additional accrued benefits, 
including a clothing allowance.  38 U.S.C.A. §§ 5101, 5121 
(West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.810, 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Periodic monetary benefits authorized under the laws of the 
VA to which a payee was entitled at his or her death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed two years prior to the last date of 
entitlement as provided (including clothing allowance under 
38 U.S.C.A. § 1162 remaining due and unpaid at the time of 
death), will upon the death of such person be paid to his or 
her spouse, children, or dependent parents.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

Application for accrued benefits must be filed within one 
year after the date of death; a claim for death pension, 
compensation, or dependency and indemnity compensation is 
deemed to include claim for accrued benefits.  38 C.F.R. 
§ 3.1000(c).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within a year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

Pursuant to 38 C.F.R. § 3.810(a), a veteran who has a 
service-connected disability is entitled, upon application 
therefor, to an annual clothing allowance as specified in 
38 U.S.C.A. § 1162.  Application for clothing allowance must 
be filed within one year of the anniversary (August 1) date 
for which entitlement is initially established, otherwise the 
application will be acceptable only to the effect payment of 
the clothing allowance becoming due on any succeeding 
anniversary date for which entitlement is established, 
provided the application is filed within one year of such 
date; the one year period for filing the application will 
include the anniversary date.  38 C.F.R. § 3.810(c).  

The veteran died on June [redacted], 1996 at age 70.  The death 
certificate shows that the immediate cause of his death was 
acute cerebrovascular accident and cerebral artery 
thrombosis; other significant conditions contributing to his 
death, but not resulting in the underlying cause of death, 
were listed as previous cerebrovascular accident and insulin-
dependent diabetes mellitus.  

In June 1996, the appellant filed a claim for dependency and 
indemnity compensation, death pension, and accrued benefits.  
Service connection for the cause of the veteran's death was 
granted by RO rating decision in July 1996, and entitlement 
to dependency and indemnity compensation is therefore not a 
subject of this appeal.  Entitlement to accrued benefits was 
granted by RO rating decision in October 1996, based on the 
veteran's claims which he filed prior to his death and which 
remained open and pending at the time of his death; the 
appellant expressed disagreement with regard to the amount 
and effective date of the accrued benefits awarded 
(suggesting that she should have "received more income based 
on the fact that [her] husband was in the hospital well after 
4-10-96"); in February 1997, she specifically added that her 
accrued benefit award should include a clothing allowance due 
the veteran during the last 3 years of his life; she 
indicated that they (she and the veteran) did not file a 
claim for clothing allowance sooner as they did not know that 
such benefit was available.

The most recent RO rating decision referable to the veteran's 
service connection and/or increased rating claims, issued 
during his lifetime, was in November 1993.  As reflected 
therein, service connection was in effect for diabetes 
mellitus (rated 100 percent disabling), bilateral pes cavus 
(rated 30 percent), osteomyelitis (rated noncompensable), 
aortic stenosis with hypertension (rated 10 percent), 
bilateral hearing loss and impotency (both rated 
noncompensable), and left leg below the knee amputation 
(rated 40 percent); a combined rating of 100 percent was 
effective May 8, 1989; he was also in receipt of special 
monthly compensation on account of loss of use of a creative 
organ (from February 4, 1988), anatomical loss of one foot 
and diabetes mellitus rated 100 percent with additional 
service-connected disabilities, independently ratable at 60 
percent or more from April 23, 1993.

In May 1995, the veteran filed a claim of service connection 
for a "stroke," indicating that he had a stoke in July 
1994.  

In August 1995, he filed another claim of service connection 
for a "stroke," also claiming service connection for right 
leg disability (poor circulation) and right hand disability 
due to stoke, and increased rating for the service-connected 
left leg amputation; his claim was accompanied by records of 
medical treatment.

The veteran's service connection and increased rating claims 
had not been decided by the RO during his lifetime and 
remained open and pending at the time of death; at the time 
of his death in June 1996, he did not have a pending claim of 
entitlement to clothing allowance under 38 U.S.C.A. § 1162.  

The October 1996 RO rating decision, here on appeal, was 
issued after the veteran's death and was prepared for the 
purpose of payment of accrued benefits only.  By that rating 
decision, the RO granted the veteran's claims of service 
connection for cerebrovascular accident (stroke) (rated 10 
percent disabling) and right (major) upper extremity weakness 
with hypoesthesia (rated 50 percent disabling), effective 
August 17, 1995; service connection was also allowed for 
right leg disability (above the knee amputation), effective 
February 20, 1996, the date of amputation; by the October 
1996 rating decision, the RO essentially granted the 
veteran's claim of a rating in excess of 40 percent for the 
service-connected left leg below the knee amputation, in that 
the left and right leg amputation disability was assigned a 
100 percent rating, effective February 20, 1996, under Code 
5107 (anatomical loss of both feet); effective February 20, 
1996 (the date of right leg amputation), the disability based 
on bilateral leg amputation was subject to an additional 
award of special monthly compensation on account of 
anatomical loss of one foot with the anatomical loss of one 
leg at a level or with complications preventing natural knee 
action with prosthesis in place; effective February 20, 1996, 
he was also entitled to special monthly compensation on 
account of diabetes mellitus with additional disability 
(amputation of both lower extremities) ratable at 100 
percent.

Based on the foregoing, the Board finds that the legal 
requirements of entitlement to additional accrued benefits, 
including a clothing allowance, are not satisfied in this 
case, and the appellant's claim fails as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Veterans' claims do not survive their deaths, see Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996) and Smith 
v. Brown, 10 Vet. App. 330, 333-34 (1997), and, as indicated 
above, an individual's accrued benefits claim is a derivative 
claim.  See Jones, 136 F.3d at 1300.  Construing the 
provisions of 38 U.S.C.A. §§ 5121 and 5101(a) together, the 
U.S. Court of Appeals for the Federal Circuit (the Federal 
Circuit) held that, for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  Id. 
at 1299-300.  The Federal Circuit noted that this conclusion 
comported with Zevalkink, which held that a consequence of 
the derivative nature of the surviving spouse's entitlement 
to a veteran's accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving spouse has no claim on which to derive his or her 
own application.  Id.

In this case, during his lifetime, the veteran filed claims 
of service connection for cerebrovascular accident, right arm 
disability due to cerebrovascular accident, and right leg 
disability, as well as an increased rating claim for his 
service-connected left leg disability.  He died on June [redacted], 
1996, prior to the RO decision regarding the aforementioned 
claims; such claims therefore were open at the time of his 
death; he had no other pending claims for periodic monetary 
benefits.  

In October 1996, the RO issued a rating decision for accrued 
benefit purposes, awarding service connection for 
cerebrovascular accident, right upper extremity disability, 
and right leg disability, and increasing the rating of the 
service-connected left leg disability (based on the presence 
of disability involving both legs) from 40 to 100 percent.  
The October 1996 favorable action by the RO as to the service 
connection and increased rating claims (increasing the rating 
of the left leg disability to 100 percent, the maximum 
available rating), constitutes a full grant of the benefits 
sought pursuant to Grantham v. Brown  114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, the appellant lacks legal standing to 
raise additional claims for periodic monetary benefits for 
accrued benefits purposes.  The veteran's entitlement to 
additional benefits, including the effective date of an award 
of service connection or increased rating claims, or 
entitlement to clothing allowance, did not survive his death 
in June 1996, and the appellant may not file such claims on 
his behalf.  

Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  Sabonis, 6 Vet. 
App. at 430.



	(CONTINUED ON NEXT PAGE)





ORDER

Additional accrued benefits, including a clothing allowance, 
are denied.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 


